DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-26 of U.S. Patent No. 10,022,192. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are broader than those of the conflicting patent (e.g., independent claim 21 requires identifying only one first virtual location instead of a plurality of virtual locations, and associating only the first virtual location with a virtual feature instead of associating multiple virtual locations with multiple virtual features). Secondary reference Shen et al. (Robust camera localization with depth reconstruction for bronchoscopic navigation, 2015, Int J CARS, Vol. 10, Pages 801-813), hereinafter “Shen”, is relied on for the following dependent claims:
Current application 17/138,183
Conflicting patent 10,022,192
21
20
22
20
23
21
24
25
25
26
26
20 + Shen
27
21 (the database is generated before it is provided to the navigation system to guide instrument navigation during a medical procedure)
28
22 + 23
29
22
30
24
31
20
32
20
33
21
34
25
35
26
36
20 + Shen
37
21 (the database is generated before it is provided to the navigation system to guide instrument navigation during a medical procedure)
38
22 + 23
39
22
40
24


Independent claim 20 of the conflicting patent recites a “non-transitory computer readable storage medium” instead of the “method” in claim 21 and the “system” in claim 31, both in the current application. However, the non-transitory computer readable storage medium is part of “at least one computing device” (a system), and instructions are stored thereon to execute the claimed steps (a method). The presence of a system and method are understood. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to claim a system and method.
None of the claims of the conflicting patent recite “identifying (i) a first pixel within the virtual image corresponding to the first depth criterion in the first virtual depth map and (ii) a second pixel corresponding to the second depth criterion in the first virtual depth map” of claim 26 of the current application. However, Shen discloses on page 804: “Sampling from a depth buffer in a shader gives the associated depth value ZNDC in a normalised coordinate system (normalised device coordinates (NDC)) for each pixel of the virtual image.” Shen is directed to a similar field of art (bronchoscopic navigation). Therefore, independent claim 20 of the conflicting patent and Shen are combinable. Modifying claim 20 of the conflicting patent by adding the capability of “identifying (i) a first pixel within the virtual image corresponding to the first depth criterion in the first virtual depth map and (ii) a second pixel corresponding to the second depth criterion in the first virtual depth map”, as taught by Shen, would yield the expected and predictable result of correlating the virtual image and depth map. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine claim 20 of the conflicting patent and Shen in this way.


Allowable Subject Matter
Claims 21-40 would be allowable if the double patenting rejections are overcome. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, individually or in combination, does not disclose or suggest in
claim 21: “deriving a first virtual feature from the first virtual depth map, wherein the first virtual feature represents a spatial relationship between at least a first depth criterion and a second depth criterion in the first virtual depth map; and storing the first virtual feature in a database with an association between the first virtual location and the first virtual feature.”
claim 31: “derive a first virtual feature from the first virtual depth map, wherein the first virtual feature represents a spatial relationship between at least a first depth criterion and a second depth criterion in the first virtual depth map; and store the first virtual feature in a database with an association between the first virtual location and the first virtual feature.”

The closest prior art of record is noted as follows:
Shen, as cited above, discloses in Figs. 2 & 3, depth maps showing depth values such as peak values that represent airway locations. However, no spatial relationship (e.g., a distance) between the peak depth values is disclosed. 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661